Petition for Writ of Mandamus Denied and Memorandum Opinion filed June
6, 2019.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-19-00425-CV



   IN RE ESTATE OF ELIZABETH BETTY JEAN WILWERDING
THROUGH ITS PERSONAL REPRESENTATIVE CAROL SOUSA, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               151st District Court
                              Harris County, Texas
                        Trial Court Cause No. 2016-77743

                         MEMORANDUM OPINION

      On May 22, 2019, relator the Estate of Elizabeth Betty Jean Wilwerding
Through its Personal Representative Carol Sousa filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable Mike
Engelhart, presiding judge of the 151st District Court of Harris County, to strike the
current arbitrator and hold an evidentiary hearing concerning whether the decedent
had the capacity to sign the contract at issue or whether the contract is void.

      Relator has not established that it is entitled to mandamus relief. Accordingly,
we deny relator’s petition for writ of mandamus.


                                   PER CURIAM

Panel consists of Justices Christopher, Bourliot, and Zimmerer.




                                           2